Citation Nr: 1138503	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active service from August 1962 to April 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

During the course of the appeal, the Veteran's claims file was lost.  Despite extensive search efforts, VA was unable to locate the file.  However, VA has partially rebuilt the Veteran's claims file with copies of certain medical evidence and procedural documents.  If the entire claims file is located in the future, the Veteran will be advised of this fact.

In December 2010, this case was remanded by the Board for further development and adjudication.  

The issue of individual unemployability has been raised by the Veteran in an August 2011 statement submitted in connection with his claims on appeal.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Veteran's hearing loss and tinnitus claims were remanded in December 2010 for, among other things, a new VA examination in connection with the claims.  In this regard, the Board, in December 2010, found that the Veteran was provided with a VA examination in August 2005, but also noted that the 2005 examiner indicated that the case file was not available for review at that time and that the examiner was not able to review the Veteran's in-service audiometric examinations.  The August 2005 examiner indicated that he was "withholding an opinion regarding the etiology of this [V]eteran's hearing loss because [he did] not want to provide an opinion based on audiometric records that are judged to be of fair to poor reliability."  The examiner also indicated that he could not provide an opinion as to the relationship between the Veteran's tinnitus and his hearing loss without "resorting to mere speculation."  The Board also noted that additional medical records had been associated with the Veteran's claims file after the August 2005 examination.

Based on the foregoing, the Board, in December 2010, found that, given that the August 2005 VA examiner was unable to review relevant STRs, as well as the examiner's failure to explain the basis for the opinion provided, and in consideration of the new medical evidence which had been submitted by the Veteran, a new VA audiometric examination and opinion was necessary.  In doing so, given the duty extended to a Veteran when records held by the government are lost or missing, the Board found that the examiner should concede in-service exposure to noise.

The Veteran was provided an additional VA examination dated in January 2011.  The examiner, however, while having reviewed the Veteran's claims file and the additional medical evidence noted in the December 2010 remand, found that the results of the examination were not reliable and therefore were not reported.  The examiner also found that, as such, he was unable to provide the requested opinion.  Specifically, the examiner found that contralateral acoustic reflexes were elevated or absent on the right side, but that these could not be tested on the left side due to inability to maintain a seal.  This was apparently the case despite repeated attempts and reinstruction.  The examiner then stated that the test results were strongly suggestive of non-organic hearing loss, and noted that there was variability in responses to pure-tones of up to 15 dB with retest (more that could be expected from test-retest variability), that SRTs were in poor agreement with PTAs (SRTs were better than could be reasonably expected given pure-tone results), and a number of air tone and bone conduction thresholds were in poor agreement. 

While the Board understands that the examiner did not report the results of testing or offer an opinion due to problems in the testing and the test results, the ultimate conclusion does not assist the Board or the Veteran in resolving these claims.  Therefore, the Board finds that this matter must be remanded for further attempt to examine the Veteran in connection with the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant or other claimant, as a matter of law, the right to compliance with the remand orders).  Upon remand, the examiner should make reasonable attempts to get good test results or, if not, thoroughly explain why such results are not possible in this case.  In this regard, the examiner should explain any finding of non-organic hearing loss and indicate whether such finding is psychogenic or malingering and offer a thorough explanation regarding any such conclusion.  In addition, even if the examiner cannot state whether the Veteran has tinnitus or hearing loss for VA purposes due to inadequate or unreliable test results, the examiner should nevertheless offer an opinion regarding whether such conditions were caused by acoustic trauma in service.  

Here, the Board notes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

In addition, the Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a new VA audiometric examination, by an appropriate specialist who has not previously examined him, to determine the nature and etiology of his current bilateral hearing loss and tinnitus.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claims.  

	Based on the examination, the Veteran's history, and comprehensive review of the claims file, the examiner is asked to address the following issues:

A)	Provide a comprehensive history and diagnosis of the Veteran's bilateral hearing loss and tinnitus.  This should address:  the Veteran's in-service hearing examinations of August 1962, March 1964, and February 1967, as well as the post-service VA medical treatment record of January 2004, the August 2005 VA audiological examination, and any new evidence obtained.  This history should also review the Veteran's own statements regarding his history of symptomatology of hearing loss and tinnitus.  Finally, the examiner should concede in-service noise exposure.

	After providing a complete case history, the examiner should answer the following questions:

B)	After conceding in-service noise exposure, is it at least as likely as not that any currently diagnosed bilateral hearing loss or tinnitus were caused by acoustic trauma experienced during service?  In this regard, even if the examiner cannot determine whether the Veteran has tinnitus or bilateral hearing loss for VA purposes due to inadequate or unreliable test results, the examiner should nevertheless offer an opinion regarding whether such conditions were caused by acoustic trauma in service.  

C)	If the examiner concludes that the Veteran's current hearing loss was caused by active duty noise exposure, but the current tinnitus is not, is it at least as likely as not that any current tinnitus is secondary to his current hearing loss?  

D)	Finally, the examiner should comment on the likelihood that any of the Veteran's current hearing problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment, recreational activities such as hunting, or age-related issues.

The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  A complete rationale for all opinions is requested.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  

The examiner should use reasonable efforts to get good test results or, if not, thoroughly explain why such results are not possible in this case.  In this regard, the examiner should explain any finding of non-organic hearing loss and indicate whether such findings are psychogenic or malingering and state specifically the reasons for any such conclusion.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should discuss the rationale of the opinion provided, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible.  

2.  Readjudicate the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



